Name: Regulation (EEC) No 2051/74 of the Council of 1 August 1974 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  Europe;  international trade
 Date Published: nan

 2. 8 . 74 Official Journal of the European Communities No L 212/33 REGULATION (EEC) No 2051 /74 OF THE COUNCIL of 1 August 1974 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to the proposal from the Commission ; Whereas in its resolution of 4 February 1974, the Council stated that it was at present prepared to adopt, for the purpose of promoting exports from the Faroe Islands to the Community , an arrangement for the progressive elimination of customs duties on imports of products originating in and coming from the Faroe Islands which are essential for their economic and social development ; whereas in this resolution the Council also recognized that fishing is of vital impor ­ tance for the Faroe Islands and that because of the geographical situation of this region of the Kingdom of Denmark, fishing and related industries are essen ­ tial activities for the population , since possibilities of alternative employment are extremely limited ; whereas on this occasion the Council expressed its desire that the Community should play its part in the development of the Faroe Islands and its willingness to re-examine , in the light of the results of the Confer ­ ence on the Law of the Sea , the decisive factors for the economic and social development of this region of the Kingdom of Denmark ; Whereas , by virtue of Protocol No 2 annexed to the Act of Accession ('), products imported from the Faroe Islands into the other regions of Denmark which come within the customs procedure applicable on 1 January 1973 , cannot be considered as being in free circulation in the other regions of Denmark within the meaning of Article 10 of the Treaty when they are exported to another Member State ; whereas , furthermore , as regards products coming within the common organization of the market in the fishing sector the benefits of this provision are dependent upon the Faroe Islands respecting the reference prices fixed or to be fixed by the Community ,  customs duties on imports and charges having an equivalent effect applicable in the Community as originally constituted and in Ireland shall be reduced : to 60 % of the basic duty from 1 September 1 974, to 40 % of the basic duty from 1 January 1 975 , to 20 % of the basic duty from 1 January 1976 ;  no new duty shall be introduced for imports into the United Kingdom . Article 2 1 . Customs duties on imports into the Community as originally constituted of certain products falling under heading Nos 03.01 , 03.02, 03.03 , 16.04, 16.05 and 23.01 of the Common Customs Tariff, listed in Annex I , originating in and coming from the Faroe Islands , shall be reduced to the level indicated in each case . 2 . Customs duties on imports into the United Kingdom of certain products falling under heading No 03.01 , 03.02, 03.03 , 16.04 , 16.05 and 23.01 of the Common Customs Tariff , listed in Annex II , origi ­ nating in and coming from the Faroe Islands , shall be reduced to the level indicated in each case . 3 . Customs duties on imports into Ireland of certain products falling under heading Nos 03.01 , 03.02, 03.03 , 16.04, 16.05 and 23.01 of the Common Customs Tariff , listed in Annex III , and originating in and coming frorn the Faroe Islands , shall be reduced to the level indicated in each case . 4 . The application of the reductions provided for in paragraphs 1 , 2 and 3 shall be dependent upon the Faroe Islands observing the reference prices fixed or to be fixed by the Community for fisheries products . Article J 1 . For each product , the basic duty on which the progressive reductions provided for in Article 1 shall be based , shall be the duty actually in force on 1 january 1972 . 1 . The reduced duties calculated in accordance with Article 1 shall be rounded off to the first decimal point . HAS ADOPTED THIS REGULATION : A Hide I For products fulling within Chapters 25 to 99 ot the Common . Customs Tariff , originating in and coming from the Faroe Islands : (') OJ No I. 7 }, r . *. 1972 , p. 165 . Dependent upon the application by the Community ot Article 59 (5 ) of the Act of Accession , for the No L 212/34 Official Journal of the, European Communities 2 . 8 . 74 specific duties or the specific portion of the combined duties of the Irish Customs Tariff , Article 1 shall be applied by rounding off to the fourth decimal point . Article 4 This Regulation shall not apply :  to products referred to in Council Regulation (EEC) No 2682/72 (') of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds ;  to products referred to in Council Regulation No 1 70/67/ EEC ( 2 ) of 27 June 1967 on the common system of trade for ovalbumin and lactalbumin and repealing Regulation No 48 /67/EEC . Article 5 1 . For the purpose of applying this Regulation the concept of original products is defined according to the procedure provided for in Article 14 of Council Regulation (EEC) No 802/68 (3 ) of 27 June 1968 on the common definition of the concept of the origin of goods , dependent upon the special rules set out in Annex IV and the provisions of paragraph 2 . 2 . Application of the tariff reductions for the products referred to in this "Regulation shall be condi ­ tional upon the production of a certificate , an example of which is reproduced in Annex V. This certificate shall be issued by the authorities of the Faroe Islands when the goods to which it refers are exported . 3 . Article 2 shall apply to products coming under the common organization of the market in fishery products which are imported into Denmark under the conditions provided for in Article 1 of Protocol No 2 annexed to the Act of Accession and re-exported to other Member States either unaltered or in the form of products falling within heading Nos 03.01 , 03.02 and 03.03 of the Common Customs Tariff . Article 6 This Regulation shall enter into force on 1 September 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 August 1974 . For the Council The President J. SAUVAGNARGUES (') OJ No L 289 , 27 12 . 1972, p . 13 . (-') OJ No 130 , 28 . 6 . 1967 , p . 2596/67 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 2. 8 . 74 Official Journal of the European Communities No L 212.35 ANNEX I Duties applicable to products imported into the Community as originally constituted CCT heading No Description j Rate of duty applicable from 1 . 9 . 1974 1 . 1 . 197.5 1 . 1 . 1976 03.01 Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : ex e) Porbeagles (Lamna cornubica ; Isurus nasus ) 4-8 % 3-2 % 1-6 o/ o g ) Halibut (Hippoglossus vulgaris , Hippoglossus reinhardtius ) 4-8 % 3-2 % 1-6 0/o II . Fillets : b ) Frozen : 1 . Of cod (Gadus morrhua or Gadus callarÃ ­as ) 9 °/ o 6% 3 o/o 2 . Of coalfish (Pollachius virens or Gadus virens ) 9 °/ o 6% 3 o /o 3 . Of haddock 9 °/u 6% 3 o/o 4 . Of redfish (Sebastes marinus ) 9% 6 °/o 30/0 7 . Other 9% 6% 3 % » 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : b ) Cod 0% 0 % 0 % II . Fillets : a ) Of cod 0 % 0 % 0 o/ « 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead ), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV. Shrimps and prawns : a ) Prawns (Pandalidae sp.p .) 7-2 o / o 5 «/ « .3 «/0 16.04 Prepared or preserved fish , including caviar and caviar substitutes : C. Herring ; I. Fillets , raw , coated with batter or breadcrumbs, deep-frozen 9 »/o 6% 30/11 ex II . Fillets of herring, vinegar cured 12% 8 °/o 4 %, G. Other : I. Fillets , raw , coated with batter or breadcrumbs , deep-frozen 9% 6 % 3 n/o ex II . Others , excluding canned smoked coalfish 1 2 ° / o 8 »/, , 4 0 / 0 16.05 Crustaceans and molluscs , prepared or preserved : ex B. Other : 23.01  Shrimps and prawns , shelled and frozen , ex ­ cluding shrimps of the genus Crangon sp.p . Flours and meals , of meat , offals , fish , crustaceans or molluscs, unfit for human consumption ; greaves : 12 °/ » 8 "/ « 4 »/,, B. Flours and meals of fish , crustaceans or molluscs 0 % 0 o/0 0 0 / 0 No L 212/36 Official Journal of the European Communities 2 . 8 . 74 ANNEX II Duties applicable to products imported into the United Kingdom (XT heading No Description Rate of duty applicable from 1 . 9 . 1974 1.1 . 1975 1.1 . 1976 03.01 Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : ex e ) Porbeagles ( Lamna cornubica ; lsurus nasus ) 6 % 4% 2% g) Halibut (Hippoglossus vulgaris , Hippoglossus reinhardtius ) 6 % 4 % 2 % 11 . Fillets : b ) Frozen : 1 . Of cod (Gadus morrhua or Gadus callarÃ ­as ) 0 % 0 % 0 % 2 . Of coalfish ( Pollachius virens or Gadus virens ) 0 % 0 % 0 % 3 . Of haddock 0 % 0 % 0 % 4 . Of redfish ( Sebas'tes marinus ) 0 % 0 % 0 % 7 . Other 0 % 0 % 0 % 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : b ) Cod 0 % 0 % 0 % 11 . Fillets ; a ) Of cod 0 % 0 % 0 % 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead ), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : a ) Prawns ( I'andalidae sp.p .) 0 % () % 0 % 16.04 Prepared or preserved fish , including caviar and caviar substitutes : C. Herring : ' I. Fillets , raw, coated with batter or breadcrumbs , deep-frozen 0 % 0 % 0 % ex II . Fillets of herring , vinegar cured 0 % 0 % 0 % G. Other : I. Fillets , raw , coated with batter or breadcrumbs , deep-frozen 0 % 0 % 0 % ¡6.05 ex 11 . Others , excluding canned smoked coalfish Crustaceans and molluscs , prepared or preserved : ex B. Other : 0 % 0 % ' 0 % 23.01  Shrimps and prawns , shelled and frozen , ex ­ cluding shrimps of the genus Crangon sp.p . Flours and meals , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : 0 % 0 % 0 % B. Flours and meals of ' fish , crustaceans or molhjscs 0 % 0 % 0 % 2 . 8 . 74 Official Journal of the European Communities No L 212/37 ANNEX HI Duties applicable to products imported into Ireland c; cÃ  heading No Description Rate of duty applicab c from 1 . 9 . 1974 1.1 . 1975 ! 1.1 . 1976 03.01 Fish , fresh ( live or dead ), chilled or frozen : B. Saltwater fish : 1 . Whole , headless or in pieces : ex e ) Porbeagles ( Lamna cornubica ; Isurus nasus ) 0 % 0 % 0 % g ) Halibut (Hippoglossus vulgaris , Hippoglossus reinhardtius ) 0 % 0 % 0 % 11 . Fillets : b ) Frozen : 1 . Of cod (Gadus morrhua or Gadus callarÃ ­as ) 9 % 6 % 3 % 2 . Of coalfish ( Pollachius virens or Gadus virens ) 9 % 6 % 3 % 3 . Of haddock 9 % 6 % 3 % 4 . Of redfish ( Sebastes marinus ) 9 % 6 % 3 % 7 . Other 9 % 6 % 3 % 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : 1 . Whole , headless or in pieces : b ) Cod 0 % 0 % 0 % 11 . Fillets : 17kg i'/ kg i' / kg a ) Of cod 0-0165 0 -0 1 00 0-0050 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead ), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : a ) Prawns ( Pandalidae sp.p .) 0 % 0 % 0 % 16.04 Prepared or preserved fish , including caviar and caviar substitutes : C. . Herring : 1 . Fillets , raw , coated with batter or breadcrumbs , deep-frozen y % 6 % 3 % ex 11 . Fillets of herring , vinegar cured 27 % I x % 9 % G. Other : I. Fillets , raw , coated with batter or breadcrumbs , deep-frozen y % 6 % 3 % ¡6 . 05 ex 11 . Others , excluding canned smoked coalfish Crustaceans and molluscs , prepared or preserved : e \ h. Other : 27 % I S % 9 % : i. o i  Shrimps and prawns , shelled and frozen , ex ­ cluding shrimps of the sentis t rangon sp.p . 0 % 0 % 0 % Honrs and meais . &lt;&gt;| meat , &lt;-; fals . t ¡ s h . crustaceans or molluscs , unfit tor human consumption ; gre .v.es : P). Flours anti meals &lt;&gt;t tish . crustaceans or molluscs 0 "/, , 0 % 0 % No L 212/38 Official Journal of the European Communities 2 . 8 . 74 ANNEX IV Definition of the term 'originating products' for products covered by the common organi ­ zation of markets in the fishery products sector I. For the purpose of implementing the tariff reductions provided for in Article I , the following products , provided they are transported directly to the Community, shall be considered as origi ­ nating in the Faroe Islands : ( a) products obtained by fishing conducted in the Faroe Islands ; (b) products taken from the sea by Faroe Island vessels ; (c) products made aboard Faroe Island factory ships exclusively from products referred to in subparagraph (b) ; (d ) goods produced in the Faroe Islands from products specified in subparagraphs (a ), (b ) and (c ). The term ' in the Faroe Islands' shall cover also the territorial waters of the Faroe Islands . Vessels operating on the high seas , including factory ships , on which the fish caught is worked or processed shall be considered as part of the territory of the Faroe Islands provided that they satisfy the conditions set out below concerning vessels . The term 'Faroe Islands ' shall apply only to vessels :  which are registered in the Faroe Islands ;  which sail under the flag of the Faroe Islands ;  which are at least 50 % owned by nationals of Member States of the Community or of the Faroe Islands or by a company with its head office in one of those States , of which the manager or managers , chairman of the board of directors or of the supervisory board , and the majority of the members of such boards are nationals of the Member States of the Commu ­ nity or of the Faroe Islands and of which , in addition , in the case of partnerships or limited companies , at least half the capital belongs to those States or to public bodies or nationals of the said States ;  of which the captain and all the officers are nationals of the Member States of the Commu ­ nity or of the Faroe Islands ;  of which at least 75 % of the crew are nationals of the Member States of the Community or of the Faroe Islands . II . Products shall be regarded as being transported directly from the Faroe Islands to the Community where they cross no territories other than those of the Faroe Islands and of the Community . ANNEX V MOVEMENT CERTIFICATE 1. Exporter (Name, full address, country) EUR . 1 ANo 000.000 See notes overleaf before completing this form 2. Certificate used in preferential trade between 3 . ConsignÃ ©e (Name, full address, country) (Optional) and ( insert appropriate countries, groups of countries or territories) 4. Country, group of countries or territory of exportation 5 . Country, group of countries or territory of destination 6. Transport dÃ ©tails (Optional) 7. Remarks 8 . Item number ; marks and numbers ; Number and kind of packages (*) ; Description of goods 10 . Invoices (Optional) 9 . Gross weight (kg) orother mea ­ sure (litres , m3, etc.) (x) If goods are not packed, in ­ dicate number of articles or state 'in bulk' as appropri ­ ate. 11 . CUSTOMS ENDORSEMENT 12. DECLARATION BY THE EXPORTER DÃ ©claration certified Export document (*) Stamp I , the undersigned, dÃ ©clarÃ © that the goods described above meet the conditions re- .quired for the issue of the attached certificate. Form No la) ComplÃ ©tÃ © only where the rÃ ©gu ­ lations of the expor ­ ting coun ­ try or ter ­ ritory re ­ quire. Customs office Issuing country or territory Place and date : Date ( Signature) (Signature) 13 . REQUEST FOR VERIFICATION, to 14. RESULT OF VERIFICATION, VÃ ©rification carried out shows that this certificate (x ) was issued by the Customs Office indicated and that the information contained therein is accurate . does not meet the requirements as to authenticity and accuracy (see remarks appended). VÃ ©rification of the authenticity and accuracy of this certi ­ ficate is requested . ( Place and date ) (Place and date ) Stamp Stamp (Signature) (Signature) ( x ) Insert X in the appropriate box . NOTES 1 . Certificates must not contain erasures or words written over one another . Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections . Any such alteration must be initialled by the person who completed the certificate and endorsed by the Customs authorities of the issuing country or territory . 2 . No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item . Any unused space must be struck through in such a manner as to make any later additions impossible . 3 . Goods must be described in accordance with commercial practice and with sufficient detail to enable them to be identified . APPLICATION FOR A MOVEMENT CERTIFICATE 1 . Exporter (Name, full address , country) EUR . 1 No A 000.000 See notes overleaf before completing this form 2 . Application for a certificate to be used in preferential trade between 3 . ConsignÃ ©e (Name, full address, country) (Optional ) and ( insert appropriate countries , groups of countries or territories ) 4 . Country , group of countries or territory of exportation 5 . Country , group of countries or territory of destination 6 . Transport dÃ ©tails 7 . Remarks( Optional ) 8 . Item number ; marks and numbers ; Number and kind of packages ( 1 ) ; Description of goods 10. Invoices (Optional) 9 . Gross weight ( kg) orother mea ­ sure ( litres , m3 , etc .) &lt;  *) If goods are not packed , in ­ dicate number of articles or state 'in bulk' as appropri ­ ate. 12 . DECLARATION BY THE EXPORTER I , the undersigned , dÃ ©clarÃ © that the goods described above meet the conditions re ­ quired for the issue of the attached certificate . Place and date : ( Signature / DECLARATION BY THE EXPORTER I, the undersigned, exporter of the goods described overleaf, DECLARE that the goods meet the conditions required for the Issue of the attached certificate ; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions : SUBMIT the following supporting documents (*) : UNDERTAKE to submit, at the request of the appropriate authorities , any supporting evidence which these authorities may require for the purpose of issuing the attached certificate, and undertake, if required, to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods, carried out by the said authorities : REQUEST the issue of the. attached certificate for these goods . (Place and date) (Signature) (*) For example : import documents, movement certificates, invoices^ manufacturer's declarations, etc., referring to the products used in manufacture or to the goods re-exported in the same state.